FILED
                           NOT FOR PUBLICATION                              NOV 09 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JONATHAN BIRDT,                                  No. 12-55115

              Plaintiff-Appellant,               D.C. No. 2:10-cv-08377-JAK-
                                                 JEM
 v.

CHARLIE BECK; et al.,                            MEMORANDUM*

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, SILVERMAN, and GRABER, Circuit Judges.

      Jonathan Birdt appeals from the district court’s summary judgment in his 42

U.S.C. § 1983 action alleging violations of his Second Amendment rights. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Peruta v. County of

San Diego, 824 F.3d 919, 925 (9th Cir. 2016) (en banc), and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In Peruta v. San Diego, this court, sitting en banc, held that a member of the

general public does not have a right under the Second Amendment to carry a

concealed firearm in public, and that a state may impose restrictions, including a

showing of good cause, on concealed carry. Id. at 939. The San Diego and Yolo

County Sheriff’s Department policies interpreting the California statutory good

cause requirement at issue in Peruta therefore survived a Second Amendment

challenge. See id. For the same reasons, the Los Angeles Police Department’s and

the Los Angeles County Sheriff’s Department’s policies interpreting the California

statutory good cause requirement do not violate the Second Amendment.

      The motions by amici curiae for leave to file amici briefs are granted. The

Clerk shall file the amici briefs submitted on October 30, 2012 and November 5,

2012. Appellant’s motion to submit the case without oral argument, filed on

October 30, 2012, is granted.

      AFFIRMED.




                                          2                                   12-55115